Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 1//1/2022

Claims pending	1-18 
Claims currently under consideration	1-18 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younger et al (2017 PNAS 114:12116-71 – 3/24/2022 IDS entry with 12 pages; including supporting information provided with this action) as evidenced by Chen et al.
Younger et al teach throughout the document and especially the title and abstract, analyzing protein-protein interactions by synthetic agglutination (mating) of yeast. As in claims 1,2,3,10,18 and appearing to read on claim 4,5,6,7,17, on the first page and  figures 1,2 and S2, Younger et al disclose: a) expressing on the surface of .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 4-7,11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the weak or strong interactions" in line 1 and “the interaction in line 3. Claim 5 recites the limitation "the weak interaction" in line 1. Claim 6 recites the limitation "the strong interaction" in line 1. Claim 7 recites the limitation " the weak interaction and one or more strong interactions" in lines 1-2. Claim 11 recites the limitation "the structure" in line 1 and “the interface” in lines 1-2. Claim 12 recites the limitation "the structure" in line 1. Claim 13 recites the limitation "the structure" in line 1. Claim 14 recites the limitation "the structure" in line 1 and “the weak interaction” in line 1 as well. Claim 15 recites the limitation "the weak interaction" in line 2. Claim 16 recites the limitation "the polynucleotide libraries" in line 1.  There is insufficient antecedent basis for any of the following limitations in the aforementioned claims, rendering the metes and bounds of such claims uncertain.
Claim 4 recites the phrase “at least any of about any of…”  which is deemed grammatically vague making what the claim embraces ambiguous or in other words rendering the metes and bounds unascertainable. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or alternatively, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The 
Claim 17 is drawn to sexual agglutination between Mat-a haploid yeast plusMat-a incapable of mating by agglutination. Such mating does not appear feasible, however. As such or the purposes of this office action, the former haploid yeast has been interpreted as Mat alpha.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

Allowable Subject Matter
Claims 8-9 are allowed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639